             Case 2:18-cv-01543-RAJ Document 87 Filed 01/04/19 Page 1 of 4

                                                                 Honorable Judge Richard A. Jones


 1
 2
 3
 4

 5
 6
 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                         No. 2:18-cv-01543-RAJ
 9
                            Plaintiff,                        DECLARATION OF JOHN
10                                                            DENKENBERGER IN SUPPORT
                    v.
                                                              OF BOMBARDIER INC.'S
11
     MITSUBISHI AIRCRAFT CORPORATION,                         MOTION FOR PRELIMINARY
12   MITSUBISHI AIRCRAFT CORPORATION                          INJUNCTION
     AMERICA INC., AEROSPACE TESTING                          NOTE ON MOTION
13
     ENGINEERING & CERTIFICATION INC.,                        CALENDAR:
14   MICHEL KORWIN-SZYMANOWSKI,                               JANUARY 4, 2019
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH                          ORAL ARGUMENT REQUESTED
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                          Defendants.
18
19          I, John Denkenberger, declare as follows:

20          1.      I am an attorney with the law firm of Christensen O’Connor Johnson Kindness

21   PLLC and counsel of record for Plaintiff Bombardier Inc. (“Plaintiff” or “Bombardier”). I

22   have knowledge of all of the following facts.

23          2.      Attached hereto as Exhibit A is a true and correct copy of 2 Doing Business in

24   Canada § 22.04 (2018), as available from Lexis Advance Research.

25          3.      Attached hereto as Exhibit B is a true and correct copy of is a true and correct

26   copy of “ARTICLE: The Implications of the Social Model of Disablement for the Legal

27
     DECLARATION OF JOHN DENKENBERGER IN
     SUPPORT OF BOMBARDIER’S MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 1
             Case 2:18-cv-01543-RAJ Document 87 Filed 01/04/19 Page 2 of 4




 1   Regulation of the Modern Workplace in Canada and the United States,” 33 Man. L.J. 1, as

 2   available from Lexis Advance Research.

 3          4.     Attached hereto as Exhibit C is a true and correct copy of “Mitsubishi Aircraft

 4   Corporation Receives Type Inspection Authorization; Program milestone beings final phase

 5   of Type Certification for Japan’s first commercial jet,” ENP Newswire, December 24, 2018,

 6   as available from Westlaw.

 7
 8          I declare under penalty of perjury that the foregoing is true and correct.

 9
10          Dated this 4th day of January, 2019.

11
                                                   CHRISTENSEN O'CONNOR
12                                                 JOHNSON KINDNESSPLLC
13
14
15                                                 s/ John D. Denkenberger
                                                   John D. Denkenberger, WSBA No.: 25,907
16
                                                   Christensen O’Connor Johnson KindnessPLLC
17                                                 1201 Third Avenue, Suite 3600
                                                   Seattle, WA 98101-3029
18                                                 Telephone: 206.682.8100
                                                   Fax: 206.224.0779
19                                                 E-mail: john.denkenberger@cojk.com,
20
                                                   Attorney for Plaintiff Bombardier Inc.
21
22

23
24
25
26
27
     DECLARATION OF JOHN DENKENBERGER IN
     SUPPORT OF BOMBARDIER’S MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 2
             Case 2:18-cv-01543-RAJ Document 87 Filed 01/04/19 Page 3 of 4




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on January 4, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                   Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                 PERKINS COIE LLP
     Email:                         Email:                           Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com          MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com      docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com          jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12
     RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                               Mark A. Bailey
17   KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
19
                                                    sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22   Daneil T. Hagen
23   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
24                                               s/ John D. Denkenberger
                                                 John D. Denkenberger, WSBA No.: 25,907
25                                               Brian F. McMahon, WSBA No.: 45,739
                                                 E. Lindsay Calkins, WSBA No.: 44,127
26
                                                 Christensen O’Connor Johnson KindnessPLLC
27                                               1201 Third Avenue, Suite 3600
     DECLARATION OF JOHN DENKENBERGER IN
     SUPPORT OF BOMBARDIER’S MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 3
           Case 2:18-cv-01543-RAJ Document 87 Filed 01/04/19 Page 4 of 4



                                           Seattle, WA 98101-3029
 1                                         Telephone: 206.682.8100
 2                                         Fax: 206.224.0779
                                           E-mail: john.denkenberger@cojk.com,
 3                                         brian.mcmahon@cojk.com,
                                           lindsay.calkins@cojk.com, litdoc@cojk.com
 4
                                           Attorneys for Plaintiff Bombardier Inc.
 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
     DECLARATION OF JOHN DENKENBERGER IN
     SUPPORT OF BOMBARDIER’S MOTION FOR
     PRELIMINARY INJUNCTION
     (2:18-cv-01543-RAJ) - 4
